Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00585-CR

                                       Michael SUTTON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 08-2137-CR
                           Honorable William Old, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment
adjudicating guilt signed on August 20, 2013, is modified to reflect “Court Costs” in the amount
of $685.00 rather than $1,285.00, and the withdrawal notification signed on August 9, 2013, is
modified to reflect “court costs, fees and/or fines and/or restitution” in the amount of $1,665.00
rather than $2,265.00. The judgment adjudicating guilt is AFFIRMED AS MODIFIED. Counsel’s
motion to withdraw is GRANTED.

       SIGNED October 8, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice